TYSON, Judge.
Gary Lamar Bell was positively identified at trial as the perpetrator of the robbery of Domino’s Pizza, Lanett, Alabama, on July 15, 1985, by several State witnesses. Fingerprint identification was subse*213quently matched. The shotgun used in the robbery was also recovered and identified. A mask was also recovered and identified.
In light of the very strong proof of first degree robbery, there is no merit to appellant’s motion for judgment of acquittal.
In view of the above and the opinion of the Supreme Court of Alabama in Ex Parte Bell, 535 So.2d 210 (Ala.1988), on the Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), question and our determinations herein, there is no merit whatsoever to either prong of a claim of ineffective assistance of counsel under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
After careful review of this record, this cause is due to be and the same is, hereby, affirmed.
AFFIRMED.
All the Judges concur.